                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 BFI WASTE SYSEMS OF                             *    CIVIL ACTION NO. 2:18-CV-1085
 LOUISIANA, LLC
 VERSUS                                          *    JUDGE TERRY A. DOUGHTY

 S & S SPRINKLER CO., ET AL.                          MAG. JUDGE KATHLEEN KAY
                                                 *

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants’ Motion

for Summary Judgment [Doc. No. 15] is GRANTED. Plaintiff BFI Waste Systems of Louisiana,

LLC’s claims against Defendants S & S Sprinkler Co., LLC, and Zurich American Insurance

Company are DISMISSED WITH PREJUDICE as prescribed under Louisiana law.

        Monroe, Louisiana, this 22nd day of January, 2019.


                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
